Citation Nr: 1003086	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to August 
1970.  This service included a tour-of-duty in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2009, the appellant presented 
testimony before the undersigned.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.

The RO characterized the issue in the Statement of the Case 
(SOC) as one involving service connection.  It found that new 
and material evidence had been submitted to reopen the 
appellant's claim.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  
Thus, this issue on appeal has been recharacterized as shown 
on the title page.

The issue on appeal is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service 
connection for PTSD and notified the appellant of the 
determination along with his appellate rights.  He did not, 
however, appeal the determination and that decision became 
final.

2.  The evidence received since the March 2004 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the appellant's PTSD claim.  


CONCLUSIONS OF LAW

1.  The March 2004 RO's decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's PTSD 
claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

The record reflects that the RO issued a decision on the 
merits of the appellant's claim for service connection in 
March 2004.  Because the appellant did not submit a Notice of 
Disagreement (NOD) to the rating decision denying service 
connection for PTSD, that determination became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2003).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  "Material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The record reflects that when the appellant originally 
submitted his claim for benefits, the material that was 
reviewed included written statements made by the appellant, 
his service medical treatment records, and his post-service 
medical records.  Upon reviewing these documents, the RO 
denied the claim.  The basis for the denial was, in part, 
that the current medical treatment records failed to show a 
diagnosis of PTSD or even treatment for said condition.  
Since then, the appellant has submitted written statements, 
he has provided testimony before the Board, and he has 
proffered VA medical treatment records.  Of particular 
interest are the VA medical records showing that the 
appellant has been given a provisional diagnosis of PTSD and 
that he has received repeated treatment for said condition.    

This evidence is new.  It was not of record prior to March 
2004.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant now suffers from a 
psychiatric disorder that has been classified as PTSD and 
that this condition may possibly be related to the 
appellant's military service.  Moreover, the written and 
spoken statements proffered by the appellant intimate that 
his psychiatric symptoms and manifestations may be related to 
possible stressors he experienced while he was stationed in 
the Republic of Vietnam.  All of this evidence is not 
cumulative and has not been previously seen and reviewed by 
the VA.  Hence, it is the conclusion of the Board that this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the issue 
involving service connection for PTSD is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for PTSD; to this 
extent, the appeal is granted. 


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for PTSD, VA has a duty to develop the appellant's claims 
prior to the issuance of a decision on the merits of the 
claim.  A review of the claims folder indicates that the RO 
has not obtained a definitive diagnosis as to whether the 
claimed and purported disorder exists and is the result of 
possible stressors he experienced while in service.  

Additionally, the RO/AMC has never determined whether the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court['s], pronouncements in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) applied to the appellant's 
stressor statements.

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should send copies of the 
letters provided by the appellant that 
details the stressors he encountered 
while he was stationed with the 510th 
Engineer Company, USARPAC.  It should be 
noted that the appellant's principal duty 
with this unit for the time extending 
from October 1969 to August 1970 was that 
of a "heavy truck driver".  He remained 
with that unit until he returned to the 
United States.  These statements should 
be forwarded to the National Personnel 
Records Center (NPRC), if appropriate, 
the National Archives and Records 
Administration (NARA) [Attn: Archives II 
Textual Reference Branch (NNR2), Room 
2600, 8601 Adelphi Road, College Park, 
Maryland 20740-6001], and the US Joint 
Service Records Retention Center (JSRRC).  
The RO/AMC should ask each of the units 
whether they can confirm the presence of 
the appellant, his duties, and any event 
he has commented thereon.

The AMC/RO should specifically request 
the unit history during the appellant's 
time in Vietnam, any after action 
reports, morning reports, etcetera, from 
NARA and any other agency that might have 
access to those records.

If the NPRC, NARA, and/or JSRRC is/are 
unable to provide specific detail 
concerning the appellant's claimed 
stressors because of national security, 
the NPRC, NARA, and/or JSRRC should be 
asked if it is able to confirm the 
stressors in a general, nonsecurity-
breaking manner.  Any and all information 
obtained should be included in the claims 
folder for future review.

2.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost [v Principi, 16 Vet. App. 124 
(2004)] pronouncements.

3.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the appellant 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to or 
aggravated by the appellant's military 
service or any incident therein.  In 
discussing this point, the examiner must 
reference the appellant's VA medical 
treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


